Citation Nr: 0730175	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for residuals of a 
right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T. S. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1979 
to June 1980.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran and friend testified at a 
Travel Board hearing in August 2007.  


FINDING OF FACT

The evidence of record does not reveal a chronic neck or 
right shoulder condition in service or for many years 
thereafter, and there is no competent evidence of a link 
between the veteran's current neck and right shoulder 
conditions and his period of active service from September 
1979 to June 1980.



CONCLUSIONS OF LAW

1.  Service connection for residuals of a neck injury is not 
established.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Service connection for residuals of a right shoulder 
injury is not established.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043.
 
In addition, some chronic diseases are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).
 
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

The veteran contends that he injured his neck and right 
shoulder during service in March 1980.  He asserts that he 
sustained these injuries during field training when he fell 
9-10 feet into a ditch/creek to avoid a nearby tank that did 
not see him.  During this incident, he asserts that he fell 
on his neck and right shoulder.  Since the time of this 
incident, the veteran has experienced gradually worsening 
pain that interferes with his ability to work, play sports, 
and engage in other various hobbies.  See April 2005 claim 
and August 2007 Travel Board hearing testimony.    

A recent February 2006 VA examination of the right shoulder 
and cervical spine records current diagnoses of a right 
shoulder rotator cuff strain with impingement and cervical 
degenerative arthritis.  Thus, the existence of current 
conditions for the issues on appeal is not in dispute.    

Service medical records (SMRs) submitted by the veteran 
reveal that he was treated for pain in the acromioclavicular 
(AC) joint in March 1980.  This treatment record noted that 
he complained of a head/shoulder injury due to a motor 
vehicle accident, but there were no further details regarding 
the incident leading to the injury, or any mention of falling 
into a ditch.  The diagnosis was questionable partial 
separation of the AC joint.  The veteran was excused from 
duty for 24 hours.  Significantly, there was no diagnosis of 
a neck injury.  In addition, there is no further complaint, 
treatment, or diagnosis of a neck or shoulder injury in the 
SMRs.  Notably, the veteran's May 1980 separation examination 
is negative for any neck or shoulder injury.  

Overall, SMRs provide evidence that any questionable shoulder 
injury was acute and transitory in nature, and resolved 
without residual disability.  As noted above, SMRs document 
no neck injury, providing evidence against the claim.    

Post-service, it is significant that the veteran admits, and 
VA medical records reflect, that the veteran did not receive 
treatment for a neck or right shoulder condition until 
sometime between 2001-2004, approximately 21 years after 
discharge.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  

Consequently, a presumption of in-service incurrence for 
cervical arthritis is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  It also follows that 
there is no basis to award service connection for a neck or 
right shoulder condition based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

With regard to continuity of symptomatology, the Board 
acknowledges that the veteran has submitted personal and lay 
statements from family, friends, and employers indicating 
that the veteran has suffered from various physical ailments, 
to include neck and shoulder pain, since the 1980s after 
discharge from service.  In this regard, the veteran and 
other laypersons are indeed competent to report symptoms of 
neck and shoulder pain.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R. § 3.159(a)(2).  

However, the veteran's lay contentions in this case are 
outweighed by the post-service medical record which, as a 
whole, indicates that the veteran did not receive treatment 
for these conditions until decades after discharge from 
service.  See generally Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007).  Simply stated, if the veteran has been suffering 
from neck and right shoulder conditions since 1980, the Board 
finds it highly unlikely that he would have waited until 2001 
to seek out medical treatment for these disorders, especially 
given the alleged impact of these disorders on the veteran's 
ability to work and engage in recreational activities.  

Furthermore, of equal significance is the July 2005 statement 
by the veteran's brother, "R.B.", who stated that he 
"witnessed" the veteran "injure his shoulder during his 
enlistment with the Army."  However, in contrast, the 
veteran admitted to the February 2006 VA examiner that his 
brother was not present during service when he sustained the 
alleged injury, nor was his brother even in the military at 
that time.  At the hearing, the veteran attempted to clarify 
that his brother only witnessed "my deterioration of my 
injury" (transcript at page 5).   

In this respect, the credibility of a witness can be 
impeached by a showing of inconsistent statements, among 
other factors.  As such, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence it finds persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
506-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 
1992).  The fact that the veteran's brother clearly stated 
that he "witnessed" the injury while the veteran was in 
military, when in fact he was not present at the time of the 
injury, only diminishes his own credibility and the veteran's 
overall credibility by submitting such a statement.  
  
Overall, the veteran's lay contentions are not consistent 
with the other evidence of record, and are outweighed by this 
evidence, particularly the service and post-service medical 
treatment record.     

Finally, with regard to a nexus, upon a thorough review of 
the claims folder including SMRs and the lay statements 
submitted by the veteran, the February 2006 VA examiner 
indicated that he could not express an opinion as to a link 
between current neck and right shoulder conditions and the 
veteran's military service without resorting to speculation.  
A speculative medical opinion lacks significant probative 
value for purposes of granting service connection.  See 38 
C.F.R. § 3.102.  See generally Bloom v. West, 12 Vet. App. 
185 (1999); Bostain v. West, 11 Vet. App. 124 (1998).  

In fact, what is most significant is the examiner's emphasis 
that SMRs were negative for any evidence of a neck injury, 
and that the veteran's current right shoulder condition was 
in the subacromial area, while his injury during service was 
to the right AC joint.  The examiner also noted the inherent 
contradiction in the lay statement submitted by the veteran's 
brother, as discussed above.  Overall, the findings of the VA 
examiner firmly contradict the veteran's contentions, 
providing some evidence against the claims.    

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  The claim is denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated May 2005.  That 
letter effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) Informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims; (2) informing the veteran about the 
information and evidence the VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The Board also observes that the RO correctly issued the May 
2005 VCAA notice letter prior to the August 2005 adverse 
determination on appeal.  Pelegrini, 18 Vet. App. at 120.  
Thus, there is no timing or content error with regard to the 
original four elements of notice.

However, with regard to additional first element notice, a 
latter March 2006 letter from the RO further advised the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006).  Notably, the RO did not provide Dingess notice of 
the first element prior to the initial adjudication on 
appeal.  Pelegrini, 18 Vet. App. at 120.  It is important to 
note that the decision in Dingess was only recently issued by 
the Court.  Therefore, there was no basis for the VA to act 
in accordance with a Court decision that did not exist until 
March 2006.  In addition, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so any timing error in providing additional notice 
is harmless error.      

Furthermore, as to any timing error, the Board emphasizes 
that the Federal Circuit also recently held that the 
provision of adequate VCAA notice prior to a "readjudication 
decision" such as a statement of the case (SOC) "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II).  In 
this vein, the RO issued additional, compliant Dingess notice 
in March 2006 prior to readjudication of the claim in the 
April 2006 SOC.   

In any event, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or the content of the four elements of VCAA notice is 
presumed prejudicial, and the VA has the burden of rebutting 
this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Thus, to the extent there is a presumption of prejudice due 
to the timing error for VCAA Dingess notice, the Board finds 
that any prejudice has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notices provided what was needed.  

Specifically, the veteran submitted SMRs, personal 
statements, lay statements, and Board hearing testimony.  In 
addition, the actual notices provided by the VA are clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the claims.  In fact, in a specific response to the VCAA 
notice that was sent, the veteran indicated in March 2006 
that he had no further evidence to submit.  Any deficiency 
with VCAA notice did not affect the essential fairness of the 
adjudication. 

Overall, to the extent that the VA, under Sanders, may have 
erred by relying on a post-decisional document (Dingess 
letter) to conclude that adequate VCAA notice has been 
provided, the veteran was afforded a meaningful opportunity 
to participate in the adjudication of his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).
    
With respect to the duty to assist, the RO has secured VA 
treatment records and a VA examination and opinion.  The 
veteran was also given the opportunity to present testimony 
at a Travel Board hearing.  Although the National Personnel 
Records Center (NPRC) was not able to secure SMRs, the 
veteran himself submitted SMRs, including his induction and 
separation examinations.  There is no allegation that any 
relevant SMRs are missing.  At the hearing, the veteran 
stated there were no outstanding private medical records.  In 
fact, in March 2006, the veteran indicated he had no further 
information or evidence to provide.  The Board is satisfied 
that all relevant evidence identified by the veteran has been 
secured, and that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


